COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CIBANCO, S.A., INSTITUCION                 DE §                  No. 08-21-00115-CV
 BANCA MULTIPLE,
                                                  §                 Appeal from the
                               Appellant,
                                                  §           327th Judicial District Court
 v.
                                                  §             of El Paso County, Texas
 JESUS M. TRILLO QUEZADA                    and
 MIRIAM RUBIO GARCIA,                             §              (TC# 2021DCV0152)

                               Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings in accordance with this Court’s opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.


                                             GINA M. PALAFOX, Justice

November 22, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.